Citation Nr: 1748488	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  16-42 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for vertigo. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran
The Veteran's Spouse


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1953 to October 1955.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2016, a videoconference hearing was held with the Veteran and his wife as witnesses.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran applied for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in November 2014.  While this claim was denied in December 2016, the RO granted TDIU in a June 2017 rating decision, three days before the Veteran's hearing before the Board.  The Board acknowledges that the TDIU claim is component to the current increased rating claim.  However, the Veteran and his representative were notified of the decision and have not expressed dissatisfaction with the effective date for TDIU.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a veteran had to separately appeal these "downstream" issues regarding the ratings and effective dates assigned once this disability was granted service connection).  As such, that issue is no longer before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In June 2017, prior to promulgation of a decision, the Veteran indicated at his hearing that he wished to withdraw the appeal seeking a rating in excess of 10 percent for his vertigo.  There is no question of fact or law remaining before the Board in this matter. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim seeking increased rating for vertigo; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS OR BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the appellant's expression of intent to withdraw the pending appeal, further discussion of the impact of the VCAA on these matters is not necessary. 

Withdrawal: Increased Rating for Vertigo 

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  Id. 

In the present case, the Veteran perfected an appeal as to the issue of entitlement to an increased rating for vertigo in August 2016.  In his June 2017 hearing, the Veteran stated that he was satisfied with the current rating for his disability and indicated that he wished to withdraw any pending appeals before the Board.  The Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction to review the appeal with respect to an increased rating for vertigo and the appeal must be dismissed. 


ORDER

The appeal seeking increased ratings for vertigo is dismissed. 






____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


